Title: To James Madison from John Graham, 12 November 1806
From: Graham, John
To: Madison, James



Sir
Pittsburg 12th. Novr. 1806.

I had the Honor to receive your Letter of the 3d. Inst. this morning, and have to request that the name of the Person mentioned therein may be forwarded to me at Washington Ky. for I apprehend that I do not read it accurately.
I have taken every proper occasion to make enquiries as to the state of the Public Mind on this side the mountains, and it gives me pleasure to say that the accounts I receive from all descriptions of People, lead to a beleif, that no serious impressions have been made, unfriendly to the Union.  In this quarter of the Country nothing has been attempted beyond what you already know.  So at least I am taught to beleive_ from Marietta where I am told Mr Burr is expected.
I shall write you more fully.  I am induced to think that he has made no serious attempt above that place
With Sentiments of the Highest Respect I have the Honor to be, Sir, Your Mo: Obt Sert

John Graham

